              Case 20-03404 Document 4 Filed in TXSB on 08/28/20 Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                       )   Chapter 11
In re:                                                 )
                                                       )   Case No. 20-34215 (MI)
ARENA ENERGY, LP, et al.,1                             )
                                                       )   (Jointly Administered)
                                   Debtors.            )
                                                       )
ARENA ENERGY, LP,                                      )
                                                       )
         Plaintiff,                                    )
                                                       )
         v.                                            )   Adv. Proc. No. 20-03404
                                                       )
WT OFFSHORE, INC. and 31 GROUP, LLC,                   )
                                                       )
         Defendants.                                   )

 Declaration of Curtis Flood in Support of Arena Energy, LP’s Verified Original Complaint and
 Application for Temporary Restraining Order, Preliminary Injunction, and Permanent Injunction

         I, Curtis Flood, make this declaration under 28 U.S.C. § 1746:

         1.           I am a Managing Director at Evercore Group L.L.C. principally responsible for

 the day-to-day activities of the Evercore deal team engaged in this matter. Evercore is an

 independent, global financial advisory and investment banking firm, which I joined in 2014.

 Evercore is a leading independent investment banking advisory and investment management

 firm, which has its principal office at 55 East 52nd Street, New York, New York 10055. Since

 October 19, 2019, Evercore has been engaged by the above-captioned debtors and debtors in

 possession and will soon file an application to be retained as investment banker to the debtors.

         2.           I have over eight years of experience as an investment banker specializing in the

 energy industry. Before joining Evercore, I spent approximately two years in the Global Natural

 1
   The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax
 identification number, are: Arena Energy, LP (1436); Arena Energy 2020 GP, LLC (N/A); Arena
 Energy GP, LLC (7454); Arena Exploration, LLC (1947); Sagamore Hill Holdings, LP (8266);
 and Valiant Energy, L.L.C. (7184). The location of the debtors’ service address is: 2103
 Research Forest Drive, Suite 400, The Woodlands, Texas 77380.

                                                      1
            Case 20-03404 Document 4 Filed in TXSB on 08/28/20 Page 2 of 4




Resources Group at Barclays plc. I hold a Bachelor of Arts degree in Government from

Georgetown University, a Master of Arts degree in International Relations and Strategic Studies

from the U.S. Naval War College, and a Master of Business Administration in Finance from the

Darden School of Business at the University of Virginia.

       3.       All facts set forth in this Declaration are based upon my personal knowledge, my

experience, my review of relevant documents, and information provided to me by Evercore

employees working under my supervision. If called upon to testify, I could and would testify to

the facts and opinions set forth in this Declaration.

       4.       I declare and verify that the allegations in ¶¶ 22-32, 34-41 and 46-57 (other than

in footnote 3) of Arena Energy, LP’s August 28, 2020 Verified Original Complaint and

Application for Temporary Restraining Order, Preliminary Injunction, and Permanent Injunction

(“Complaint”) are true and correct.

       5.       Exhibit 1 to the Complaint is a true and correct copy of a May 22, 2020

Confidentiality Agreement between Arena Energy, LP and 31 Group, LLC. I facilitated the

signing of this document and am familiar with it.

       6.       Exhibit 2 to the Complaint is a true and correct copy of a May 12, 2020 Arena

Energy Gulf of Mexico Shelf Asset Offering, which Evercore sent to around 900 persons and

entities as part of Evercore’s process to sell Arena’s assets. I participated in preparing and

sending this document and am familiar with it.

       7.       Exhibit 3 to the Complaint is a true and correct copy of a May 25, 2020 email

from Morgan Kubala at 31 Group to Parker Smith at Evercore, copying me. I received this email

and am familiar with it.




                                                  2
             Case 20-03404 Document 4 Filed in TXSB on 08/28/20 Page 3 of 4




        8.       Exhibit 4 to the Complaint is a true and correct copy of a May 20, 2020 email

from Steve Schroeder at W&T Offshore to Gregory Suellentrop and Parker Smith at Evercore,

copying me. I received this email and am familiar with it.

        9.       Exhibit 5 to the Complaint is a true and correct copy of a May 26, 2020 email

from Gregory Suellentrop to me. I received this email and am familiar with it.

        10.      Exhibit 6 to the Complaint is a true and correct copy of a May 31, 2020 email

from me to Shahid Ghauri. I sent this email and am familiar with it.

        11.      Exhibit 7 to the Complaint is a true and correct copy of a June 29, 2020 letter to

me and Shaun Finnie from Ken Goggans at 31 Group. I received this letter and am familiar with

it.

        12.      Exhibit 12 to the Complaint is a true and correct copy of a June 5, 2020 email to

me from Morgan Kubala at 31 Group. I received this email and am familiar with it.

        13.      Exhibit 13 to the Complaint is a true and correct copy of a July 8, 2020 letter from

Ken Goggans at 31 Group and William Williford at W&T to me and Shaun Finnie at Evercore. I

received this letter and am familiar with it.

        14.      Exhibit 14 to the Complaint is a true and correct copy of a July 14, 2020 email

from Tracy Krohn at W&T to me and Shaun Finnie at Evercore. I received this email and am

familiar with it.

        15.      Exhibit 15 to the Complaint is a true and correct copy of a July 28, 2020 letter

from Tracy Krohn at W&T to me. I received this letter and am familiar with it.

        16.      Exhibit 16 to the Complaint is a true and correct copy of a July 31, 2020 email

from William Williford at W&T to me. I received this email and am familiar with it.




                                                  3
         Case 20-03404 Document 4 Filed in TXSB on 08/28/20 Page 4 of 4




       17.     Exhibit 17 to the Complaint is a true and correct copy of an August 1, 2020 email

from William Williford at W&T to Gregory Suellentrop at Evercore, copying me. I received this

email and am familiar with it.

       18.     Exhibit 18 to the Complaint is a true and correct copy of an August 1, 2020 email

from William Williford at W&T to Gregory Suellentrop at Evercore, copying me. I received this

email and am familiar with it.

       19.     Exhibit 19 to the Complaint is a true and correct copy of an August 2, 2020 email

from Gregory Suellentrop at Evercore to William Williford at W&T, copying me. I received this

email and am familiar with it.

       20.     Exhibit 20 to the Complaint is a true and correct copy of an August 3, 2020 email

from William Williford at W&T to me and Gregory Suellentrop at Evercore. I received this

email and am familiar with it.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.

Dated: August 28, 2020                      /s/ Curtis Flood
Houston, Texas                              Name: Curtis Flood
                                            Evercore Group L.L.C.
                                            Proposed Investment Banker and Financial Advisor
                                            to the Debtors and Debtors-in-Possession




                                               4
